     Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 1 of 11


                                                                         Pages 1 - 10

                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                   BEFORE THE HONORABLE MAXINE M. CHESNEY

UNITED STATES OF AMERICA,          )
                                   )
             Plaintiff,            )
  vs.                              ) No. CR 18-0465 MMC
                                   )
UNITED MICROELECTRONICS            )
CORPORATION AND FUJIAN JINHUA      )
INTEGRATED CIRCUIT CO. LTD,        )
                                   ) San Francisco, California
             Defendants.           ) Wednesday
                                   ) July 8, 2020
___________________________________) 2:15 p.m.

         TRANSCRIPT OF AT&T TELECONFERENCE PROCEEDINGS
APPEARANCES:

For Plaintiff:                          UNITED STATES ATTORNEY'S OFFICE
                                        450 Golden Gate Avenue
                                        11th Floor
                                        San Francisco, California 94102
                               BY:      LAURA VARTAIN HORN
                                        ASSISTANT UNITED STATES ATTORNEY


For Defendant UMC:                      LATHAM & WATKINS LLP
                                        505 Montgomery Street
                                        Suite 2000
                                        San Francisco, California 94111
                               BY:      LESLIE CALDWELL, ESQ.


For Defendant Fujian:                   MORRISON & FOERSTER LLP
                                        425 Market Street
                                        San Francisco, California 94105
                               BY:      CHRISTINE WONG, ESQ.

               (APPEARANCES CONTINUED ON FOLLOWING PAGE)


Reported By:     Debra L. Pas, CSR 11916,
                                   11916, CRR, RMR, RPR
                Official Reporter - US District Court
                Computerized Transcription By Eclipse

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 2 of 11       2


1    APPEARANCES:     (CONTINUED)

2    For Defendant Fujian:             SKADDEN ARPS SLATE MEAGHER & FLOM LLP
                                       525 University Avenue
3                                      Palo Alto, California 94301
                              BY:      JACK PATRICK DICANIO, ESQ.
4

5                                             -    - -

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 3 of 11                       3


1    WEDNESDAY - JULY 8, 2020                                                  2:15 p.m.

2                                  P R O C E E D I N G S

3                                            ---000---

4               THE COURT:          Good afternoon, everyone.                  This is Judge

5    Chesney.

6         We're proceeding telephonically in the case of USA versus

7    United Microelectronics and Fujian Jinhua.                           We're proceeding

8    telephonically because we're currently under national and

9    orders issued by the Northern District of California.                          We

10   cannot conduct proceedings in criminal cases of this nature in

11   person without jeopardizing the health and safety of both the

12   participants in these proceedings and the public in general.

13        It's my understanding that everyone preferred that we not

14   try and find a video slot in the more limited time frames that

15   are viable and conduct this proceeding telephonically.                          I want

16   to confirm that when we find out who is appearing for

17   everybody.

18        Can I start with the Government?                       Who is appearing for the

19   Government this afternoon?

20              MS. VARTAIN:            Hello, Your Honor.                It's Laura Vartain

21   for the United States.             And I'm confirming that we're fine

22   appearing telephonically.               Thank you.

23              THE COURT:          Thank you very much.

24        For the defendants.              Let's start, I guess, with

25   Microelectronics.

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 4 of 11                      4


1                MS. CALDWELL:            Good afternoon, Your Honor.            It's

2    Leslie Caldwell on behalf of United Microelectronics, and we

3    also are fine with the telephonic conference.

4                THE COURT:          Very good.           Thank you.

5         For Fujian Jinhua.

6                MS. WONG:          Good afternoon, Your Honor.              It's

7    Christine Wong appearing on behalf of Fujian, and we are also

8    are fine with appearing telephonically.

9                THE COURT:          All right.           Very good.

10        This was published on --

11               MR. DICANIO:            Your Honor?           Your Honor, if I may.

12   Jack DiCanio from Skadden Arps also appearing for Jinhua.                           It

13   is also fine with the telephonic appearance.

14               THE COURT:          Okay.       We've got a bunch of names on the

15   calendar.     I don't think I have yours.                      Can you spell your last

16   name?

17               MR. DICANIO:            Sure.       It's DiCanio, D-I-C-A-N-I-O.

18               THE COURT:          Oh, I'm sorry.             You are.    Thank you.

19        Okay.      Anybody else appearing for Fujian and Jinjua?

20        (No response.)

21               THE COURT:          All right.           Thank you.

22        I understand there may be lawyers from one or the other of

23   the firms that are also participating by just listening, but

24   don't intend to make an actual appearance on behalf of the

25   client.   That's fine.            We did publish on the docket that this

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 5 of 11                  5


1    is a public proceeding and published the number for calling in,

2    as it was a criminal case.

3         Beyond that I -- oh, we also have, I'm sorry, Ms. Geiger,

4    our Courtroom Deputy.           Are you on the phone?

5              THE CLERK:          Yes, I am, Your Honor.

6              THE COURT:          Very good.

7         And I believe our court reporter Debra Pas, are you here?

8              THE COURT REPORTER:                 Yes, I'm here.            Thank you.

9              THE COURT:          That's Debra Pas.               I think we have

10   everyone that we need.

11        All right.       I don't know too much more about it.                     I

12   believe the individual defendants in the case apparently now

13   have warrants issued or about to be issued for them, and that's

14   about all I know at this point.

15        So perhaps someone would like to start and give me some

16   idea of what they understand the current status to be?

17             MS. VARTAIN:            Sure, Your Honor.                 This is Laura

18   Vartain for the United States.                 I'm happy to do that.

19        When we were last in front of Your Honor via Zoom, we

20   discussed setting a status conference and were predominantly

21   focused on the status of discovery.

22        Since that status conference, the Government has continued

23   to produce discovery.           Today we're producing a significant

24   batch of discovery that concerns evidence that the Government

25   has obtained from Taiwan.

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 6 of 11                       6


1         As the Court is aware, the conduct in this case largely

2    concerns the nexus to Taiwan, and so this is a key batch of

3    evidence that has gone out to UMC and to Jinjua.

4         In addition, we have -- we will continue to produce

5    discovery.

6         I think I alluded to the fact last time that our regional

7    crime lab was shut down.               It is back up and running,

8    facilitating discovery, which is why the drives were able to go

9    out today.      And I anticipate that we will produce email

10   accounts.

11        We have requested trial transcripts from the trial in

12   Taiwan, which recently concluded and which -- and the judgment,

13   which is available.            We will obtain those.                  We will translate

14   them and we will produce them in discovery.

15        I think, as I understand from speaking with both Ms. Wong

16   and Ms. Caldwell, the parties are endeavoring to come back in

17   September, and I understand from Ms. Wong that between now and

18   then she would like to meet-and-confer about trial schedule, as

19   well as any motions that the defense would like to file.                           I'm

20   agreeable to that and I look forward to discussing further.

21               THE COURT:          Thank you.

22        What was the results of the trial in Taiwan?

23               MS. VARTAIN:            Yes.      The -- the individual defendants

24   were not in a precise overlap with those in this case.                           Kenny

25   Wang and J.T. Ho, who are charged in this case, were also

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 7 of 11                     7


1    charged in Taiwan, and they were convicted in Taiwan and

2    sentenced to multiple years in prison.                         I understand that both

3    intend to appeal that decision, and as well as conviction

4    against UMC.

5         Jinjua was not charged in that case, and so nothing to

6    comment on that front.

7                THE COURT:          All right.           Thank you.       And I'm glad to

8    hear the lab suspense and running.

9         All right.         Why don't we -- I don't know, Ms. Caldwell do

10   you want to add to this in any way?

11               MS. CALDWELL:            No.      I think that was an accurate

12   summary.    Thank you, Judge.

13               THE COURT:          Thank you.

14        Ms. Wong or Mr. DiCanio?

15               MS. WONG:          Yes, your Honor.              It's Miss Wong speaking

16   here.

17        I just want to add a little color to why we suggested to

18   the Government and UMC that we start discussing a potential

19   schedule.     As the Court may be aware, at the same time that the

20   Government brought this criminal case against our client, the

21   Commerce Department placed our client on the entity list, which

22   effectively shut down our client's business.                          And given that

23   this matter has been pending for such a long period, we're

24   obviously keenly interested in having this case move forward.

25        And so to that end, while we understand that the

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 8 of 11                8


1    Government is continuing to produce additional discovery --

2    and, in fact, just before this call we sent a letter to the

3    Government following up on various past discovery requests --

4    that is why we proposed to the Government and UMC that we start

5    discussing a potential schedule that would culminate in a trial

6    date.

7         We greatly appreciate Ms. Vartain and Ms. Caldwell's

8    willingness to have that discussion, and we look forward to

9    coming back to the Court with a proposed schedule.

10               THE COURT:         All right.           I can understand.   The case

11   has been pending for close to two years, I guess, at this

12   point.

13        What date in September were you looking at?

14               MS. WONG:         Ms. Caldwell and I talked about

15   September 9th.       I didn't have a chance to run that by

16   Ms. Vartain.      And I'm not sure if your Honor is available on

17   that date, but that's -- that's the date I would propose.

18               THE COURT:         I'm not planning on going anywhere.

19   Yeah.    I mean, I'll be here, as far as I can tell.

20        There is a holiday on the 7th, but, you know, the 9th is a

21   regular court day.

22        But, Ms. Vartain, did you have a chance to hear about that

23   date earlier.       How does that fit with your schedule?

24               MS. VARTAIN:           That date is just fine.           Thank you,

25   Your Honor.

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
         Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 9 of 11                       9


1                THE COURT:          All right.           Well, why don't I then do

2    this.    I'll put the matter over until September 9, this year,

3    for further status.

4         Again, because we're so far from what ordinarily would be

5    a speedy trial deadline.               Are there grounds for effective

6    preparation to exclude time from the running of the speedy

7    trial clock?

8                MS. VARTAIN:            Yes, Your Honor.              Laura Vartain for the

9    Government.

10        The production of the discovery and the continued review

11   by the defense is the grounds for exclusion of time, and I

12   propose that we exclude time until the next court appearance.

13               THE COURT:          Is there any objection to that on behalf

14   of either of the defendants?

15               MS. CALDWELL:            No objection on behalf of UMC, Your

16   Honor.

17               MS. WONG:          No objection on behalf of Fujian Jinjua.

18               THE COURT:          All right.           Thank you.

19        Then I will continue the matter to the date indicated, and

20   exclude time from the running of the speedy trial clock through

21   that date for effective preparation of counsel for the dates

22   that have     been described on the record.

23        This is a relatively short conference at the moment.                         If

24   there is nothing else, then I will recess, but while -- you

25   know, while I have everybody here, if there is anything else

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
           Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 10 of 11                   10


1    that you feel needs to be addressed, I'm happy to hear what it

2    is.

3           Let me ask from the Government.                     Anything else,

4    Ms. Vartain?

5                 MS. VARTAIN:           No.     Thank you, Your Honor.

6                 THE COURT:         Ms. Caldwell?

7                 MS. CALDWELL:           No, Your Honor.              Thank you.

8                 THE COURT:         Thank you.

9           Ms. Wong.

10                MS. WONG:         No, Your Honor.             Thank you.

11                THE COURT:         All right.           Very good.         Then that will

12   conclude the conference.

13          Apparently, everyone is staying well.                          That's good.

14   Continue to do so.           And thank you very much.                  I hope at some

15   point we can meet in person.                  Until then, thank you.

16          At least until the September 9th, we're recessed on this

17   case.    Thank you.

18          (Proceedings adjourned.)

19

20

21

22

23

24

25

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
   Case 3:18-cr-00465-MMC Document 135 Filed 09/15/20 Page 11 of 11




                  CERTIFICATE OF OFFICIAL REPORTER




     I certify that the foregoing is a correct transcript from

the record of proceedings in the above-entitled matter.




                __________________________________

             Debra L. Pas, CSR 11916, CRR, RMR, RPR

                        Tuesday, September 15, 2020




                   Debra L. Pas, CSR, RPR, RMR, CRR
         Official Reporter - U.S. District Court - San Francisco
                              (415) 431-1477
